                                                                                 USDC SDNY
UNITED STATES DISTRICT COURT
                                                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                    ELECTRONICALLY iFILED
                                                                                 DOC#: ------"-------
LAZARDO SALGADO,                                                                 D1\TE• FILED
                                                                                        •     :
                                                                                                <'//#")ii
                                                                                                ) / ;;,,c/Jg
                                                                                                          ..
                                                                                                           .
                                                                                                             ·,
                                                                                                               .




                                     Plaintiff,

           -against-
                                                                               17-cv-6040 (NSR)
SHERIFF CARLE. DUBOIS, OFFICER D.K.                                            OPINION & ORDER
DEWITT, Shield No. 144, DR. SODEN of Correct
Care Solutions, DR. PRICE of Correct Care
Solutions, ARAMARK CORRECTIONAL
SERVICE, LLC, individually and in their official
capacities
                           Defendants.


NELSON S. ROMAN, United States District Judge

           Plaintiff Lazaro Salgado, an inmate currently housed at the Groveland Correctional

Facility, commenced this pro se action on August 8, 2017 against Defendants Sheriff Carl

DuBois and Officer D.K. Dewitt of the Orange County Sheriffs Office ("County Defendants"),

Dr. Soden and Dr. Price who were employed by Correct Care Solutions ("CCS") to provide

medical services at the Orange County Correctional Facility ("OCCF"), and Aramark

Correctional Services, LLC ("Aramark"), (collectively referred to as "Defendants"), asserting

multiple claims pursuant to 42 U.S.C. §1983. 1 (ECF No. 2.) Plaintiff filed an amended

complaint on October 24, 2017. (ECF No. 7.) On January 26, 2018, Plaintiff filed a second

amended complaint ("SAC") asserting violations of his Eighth Amendment rights under 42

U.S.C. §1983. (ECF No. 16.) The SAC is the operative compliant.

           Reading the SAC liberally, Plaintiff attempts to assert claims under the Eighth

Amendment for the following: (a) unsanitary, inadequate and unhealthy meals against Aramark;



1
    Attached to Plaintiffs initial complaint are two grievances, Grievance Nos. 2016-7226 and 2016-7205.

                                                          1
(b) inadequate medical care against Dr. Price and Dr. Soden, and presumably CCS; (c) deliberate

indifference to Plaintiff’s nutritional and medical needs and retaliation as a result of Plaintiff

filing prison grievances against Sheriff DuBois; and (d) tampering with Plaintiff’s meals and

retaliation as a result of Plaintiff filing prison grievances against Defendant Dewitt. 2 Presently

before the Court are Defendants’ motions to dismiss pursuant to Federal Rules of Civil

Procedure §12(b)(6) for failure to state a plausible claim. (ECF Nos. 33, 40 and 48.) For the

following reasons, Defendants’ motions are GRANTED in part and DENIED in part.

                                                 BACKGROUND

           For the purpose of this motion, the allegations in the SAC are deemed true and are given

every favorable inference.

           Plaintiff alleges that he was an inmate at OCCF on March 15, 2016. (SAC p. 4.) While

at OCCF, Plaintiff received medical care from Dr. Price and Dr. Soden, employees of CCS, who

provided medical care to inmates at that facility. (Id.¶ 1). Dr. Soden and Dr. Price placed

Plaintiff on a cardiac vascular diet meal which contained insufficient calories and lacked

vitamins and nutrients to maintain his physical and mental health. (Id.) The medically imposed

diet exacerbated Plaintiff’s mental illness, resulted in him losing approximately fifty pounds, and

caused him to suffer pain, nausea, vomiting, diarrhea, migraines, and emotional distress. (Id.)

Plaintiff was taken off the cardiac vascular diet on August 12, 2016. (Id. ¶ 7).

           Plaintiff alleges that from March 15, 2016 to August 12, 2016 , while he was incarcerated

at OCCF, Aramark provided meals to the correctional facility which were unhealthy, lacked

nutrient value, and were unsanitary. (Id. ¶ 2). The meals, including the diet meals Aramark

served to Plaintiff, consisted of decayed bread, “flawed” beans, and uncooked beef and chicken,



2
    The Court notes that Plaintiff does not assert any claims against Orange County.

                                                            2
which were either pink or red, and smelled rotten. (Id.) Additionally, Aramark served him salads

that contained insects and served meals on festered trays filled with bacteria particles from

brownish rusted water. (Id.) Plaintiff attributes his weight loss, pain and suffering, nausea,

vomiting, diarrhea, migraines, emotional distress, and exacerbated mental illness to Aramark’s

inadequate meals, and he continues to suffer from those conditions to present day. (Id. ¶ 3.)

        Plaintiff alleges that from March 15, 2016 to August 2016, Defendant Dewitt tampered

with his meals. (Id. ¶ 4.) Dewitt purportedly contaminated his meals by placing bodily fluids,

waste, soaps, metal pins, staples and powdery substances in his food. (Id.) Because of the

inadequate and contaminated food, Plaintiff went on a hunger strike to protest his situation,

Dewitt’s misconduct. (Id. ¶ 5.) During his hunger strike, Dewitt made bets with unspecified

correctional officers on when Plaintiff would start eating again. (Id.)

        Lastly, Plaintiff alleges he filed his grievances with Sheriff Carl DuBois concerning

Aramark meals wherein he complained about the lack of sufficient calories, vitamins, nutritional

value, and the absence of sanitary conditions. (Id. ¶ 6.) Plaintiff also filed written grievances

regarding Dewitt’s tampering with his meals and the alleged inadequate medical care provided

by Defendants Soden, Price, and CCS. (Id.) Despite his grievances, Plaintiff alleges that Sheriff

DuBois disregarded Plaintiff’s complaints and denied the grievances on the merits. (Id.)

        County Defendants attached the grievances Plaintiff referred to in the SAC, Grievance

Nos. 2016-7205, 2016-7205, 2016-7289, and 2016-7291, which were filed by Plaintiff while he

was housed at OCCF from March 15, 2016 to September 29, 2016, to their memorandum of law

in support of their motion to dismiss. 3 (Lagitch Decl. Ex. B, ECF. No. 34.) Grievance No.



3
  The Court may consider these grievances at the motion to dismiss stage because Plaintiff referenced the grievances
in his SAC. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (holding that a complaint is deemed
to include any document incorporated by reference).

                                                         3
2016-7205 was submitted on July 23, 2016 and received on July 29, 2016. (Id.) In Grievance

No. 2016-7205, Plaintiff complained that his meals were inadequate, the portions were small

(“trying to starve us”), and that he was served red beans “out of a can” again. (Id.) He also

suggested the meal was not properly prepared. (Id.) Nowhere in the grievance did Plaintiff

allege that the food was tampered with. In response to the grievance, the document indicates that

Plaintiff was placed on a dietic meal and was to inform the staff whether the meals he receives

are in compliance with the correct “cardiac diet.” (Id.)

          Grievance No. 2016-7226 was submitted on August 6, 2016 and received August 8,

2016. (Id.) Plaintiff stated that as of August 5, 2016, he was going on a hunger strike due to his

prior grievances concerning the mess hall. (Id.) In the grievance, he wrote that Officer Dewitt

refused to log the fact that he was going on a hunger strike. (Id.) He further elaborated that his

hunger strike stemed from his prior grievances about the mess hall and that circumstances had

worsened. (Id.) In the resolution section of the document, Plaintiff withdrew his complaint that

he was taken off the cardiac diet. (Id.)

          Plaintiff filed two grievances, 2016-7289 and 2016-7291, on September 27, 2016 which

were received on September 28, 2016. In Grievance No. 2016-7289, Plaintiff alleged that CCS

failed to provide him adequate medical services, were negligent in the past, and forced him to

make a court appearance despite his complaints that he felt weak. (Id.) Additionally, Plaintiff

noted that he fell which caused him to suffer migraines, hurt his right knee resulting in swelling,

and was denied an X-ray when requested. (Id.) Lastly, Plaintiff stated that his Boost nutritional

drink was taken away and that he wants it returned. (Id.) Plaintiff’s grievance was denied on the

merits.




                                                 4
         In Grievance No. 2016-7291, Plaintiff stated that he went on a hunger beginning on

August 5, 2016 due to food issues. He alleged that he was being starved due to the small

portions being served and “food [is] always missing from trays.” (Id.) When a bologna and

cheese sandwich is served, only one slice of meat and cheese is provided. (Id.) In response to

Plaintiff’s complaint, according to the document, several trays were pulled randomly during a

one-week period and weighed. Trays that did not meet the required or proper weight were

adjusted. The food portions provided met or exceeded that which was required to be provided.



                                     STANDARD OF REVIEW

    I.      Rule 12(b)(6)

         To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief can be granted, a complaint must include “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

         “When there are well-pleaded factual allegations [in the complaint], a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Iqbal, 556 U.S. at 679. The court must “take all well-plead factual allegations as true,

and all reasonable inferences are drawn and viewed in a light most favorable to the

plaintiff.” Leeds v. Meltz, 85 F.3d 51, 53 (2d. Cir. 1996). However, the presumption of truth

does not extend to “legal conclusions, and threadbare recitals of the elements of the cause of



                                                    5
action.” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556 U.S. 662) (internal

quotation marks omitted). A plaintiff must provide “more than labels and conclusions” to show

he is entitled to relief. Twombly, 550 U.S. at 555.

         On the other hand, Courts are required to assess a pro se plaintiff’s complaints “liberally

and interpret [it] to raise the strongest arguments that [it] suggest[s].” Sykes v. Bank of Am., 723

F.3d 399, 403 (2d Cir. 2013) (internal quotation marks omitted). In his SAC, the Plaintiff

references the grievances he filed regarding the inadequacy of the meals he received and

Dewitt’s alleged tampering with his food. However, he does not specify the dates of those

grievances or their outcome. While ordinarily the Court may not consider exhibits extrinsic to

the SAC without converting the motion to dismiss to a motion for summary judgment, the Court

may and will consider the grievance forms that the County Defendants submitted as attachments

to their motion to dismiss because Plaintiff had actual notice of these grievance forms, relied on

them in framing his claims and referenced the documents in his SAC. In re Bank of Am. AIG

Disclosure Sec. Litig., 980 F. Supp. 2d 564, 570 (S.D.N.Y. 2013) (citing Chambers v. Time

Warner, Inc., 282 F.3d 147, 153 (2d. Cir. 2002)) (“[T]he Court may consider documents

that are referenced in the complaint, documents that the plaintiffs relied on in bringing suit and

that are either in the plaintiffs’ possession or that the plaintiffs knew of when bringing suit, or

matters of which judicial notice may be taken.”).

   II.      42 U.S.C.A. §1983

         Pursuant to 42 U.S.C.A. §1983 (“§1983” or “Section 1983”), in relevant part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory, subjects or causes to be subjected, any citizen of
         the United States or other person within the jurisdiction thereof to the deprivation
         of any rights, privileges, or immunities secured by the Constitution and laws, shall
         be liable to the party injured in any action at law, suit in equity, or other proper
         proceeding for redress.

                                                  6
Although §1983 “is not itself a source of substantive rights, it is a method for vindicating federal

rights elsewhere conferred by those parts of the United States Constitution and federal statutes

that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see Patterson v. County of

Oneida, 375 F.3d 206, 225 (2d Cir. 2004).

         To state a claim under § 1983, a plaintiff must allege “(1) the challenged conduct was

attributable to a person who was acting under color of state law and (2) the conduct deprived the

plaintiff of a right guaranteed by the U.S. Constitution.” Castilla v. City of New York, No. 09-

CV-5446(SHS), 2013 WL 1803896, at *2 (S.D.N.Y. Apr. 25, 2013); see Cornejo v. Bell, 592

F.3d 121, 127 (2d Cir. 2010); Quinn v. Nassau Cty. Police Dep’ t, 53 F. Supp. 2d 347, 354

(E.D.N.Y. 1999) (Section 1983 “furnishes a cause of action for the violation of federal rights

created by the Constitution.”). Additionally, “[i]n this Circuit personal involvement of

defendants in the alleged constitutional deprivations is a prerequisite to an award of damages

under § 1983.” Feingold v. New York, 366 F.3d 138, 159 (2d Cir. 2004); Provost v. City of

Newburgh, 262 F.3d 146, 154 (2d Cir. 2001); McKinnon v. Patterson, 568 F.2d 930, 934 (2d Cir.

1977).

         Generally, the U.S. Constitution regulates only governmental conduct, not the conduct of

private parties. Flagg v. Yonkers Sav. & Loan Ass’n, 396 F.3d 178, 186 (2d. Cir. 2005).

Therefore, a litigant claiming that his constitutional rights have been violated by a private entity

must demonstrate that the defendant was acting under the color of law. Fabrikant v. French, 691

F.3d 193, 206 (2d. Cir. 2012). The conduct of a private entity is deemed attributable to the state

when: “(1) the entity acts pursuant to the ‘coercive power’ of the state or is ‘controlled’ by the

state (‘the compulsion test’); (2) when the state provides ‘significant encouragement’ to the

entity, the entity is a ‘willful participant in joint activity with the [s]tate,’ or the entity's functions

                                                     7
are ‘entwined’ with state policies (‘the joint action test’ or ‘close nexus test’); or (3) when the

entity ‘has been delegated a public function by the [s]tate,’ (‘the public function test’).” Sybalski

v. Indep. Grp. Home Living Program, Inc., 546 F.3d 255, 257 (2d. Cir. 2008) (quoting

Brentwood Acad. v. Tenn. Secondary Sch. Ath. Ass’n., 531 U.S. 288, 296 (2001)) (citations and

internal quotation marks omitted)).

   III.      Monell Claim

          A municipality may be sued under 42 U.S.C. § 1983 only “when execution of [the]

government’s policy or custom . . . inflicts the injury.” Monell v. Dep’t of Soc. Serv. of the City

of N.Y., 436 U.S. 658, 694 (1978). Such a claim is commonly referred to as a Monell claim. A

Monell claim against a municipal entity must “show that the challenged acts were performed

pursuant to a municipal policy or custom.” Patterson v. County of Oneida, 375 F.3d 206, 226

(2d Cir. 2004). Courts in this Circuit apply a two-prong test for § 1983 claims brought against a

municipal entity. Vippolis v. Village of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985). First, the

plaintiff must “prove the existence of a municipal policy or custom in order to show that the

municipality took some action that caused [the plaintiff’s] injuries beyond merely employing the

misbehaving officer.” Id. (internal citation omitted). Second, the plaintiff must establish a

“ ‘direct causal link between a municipal policy or custom and the alleged constitutional

deprivation.’ ” Hayes v. County of Sullivan, 853 F. Supp. 2d 400, 439 (S.D.N.Y. 2012) (quoting

City of Canton v. Harris, 489 U.S. 378, 385 (1989)). “[T]he simple recitation that there was a

failure to train municipal employees does not suffice to allege that a municipal custom or policy

caused the plaintiff's injury.” Dwares v. City of New York, 985 F.2d 94, 100 (2d Cir. 1993); see

also Davis v. City of New York, No. 07-CV-1395(RPP), 2008 WL 2511734, at *6 (S.D.N.Y. June

19, 2008) (holding that “conclusory allegations that a municipality failed to train and supervise



                                                  8
its employees” are insufficient to state a Monell claim absent supporting factual allegations). A

municipality may not be held liable under §1983 on a respondeat superior theory solely because

the municipality employs a tortfeasor. Monell v. Dep’t of Soc. Serv. of the City of N.Y., 436 U.S.

658, 692 (1978).

         A municipality may be liable if its “policy or custom, whether made by its lawmakers or

by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury.”

Id. at 694. Hence, both official and unofficial policies may suffice for establishing Monell

liability. For an unofficial policy or custom to invite Monell liability, the practice, custom or

usage must be so widespread and so persistent that it has the force of law. See Lauro v. City of

New York, 39 F. Supp. 2d 351, 366 (S.D.N.Y. 1999), rev’d on other grounds, 219 F.3d 202 (2d

Cir. 2000).

   IV.        Eighth Amendment

         The Eighth Amendment guarantees freedom from “cruel and unusual punishment.” U.S.

Const. amend. VIII. Essentially, the Eighth Amendment prohibits states from depriving

prisoners of their “basic human needs—e.g., food, clothing, shelter, medical care and reasonable

safety.” Helling v. McKinney, 509 U.S. 25, 32 (1993) (quoting DeShaney v. Winnebago Cty.

Dep’t of Soc. Serv., 489 U.S. 189, 199 – 200 (2d. Cir. 1993)). In prisons, inmates have the right

to be free from conditions of confinement that impose an excessive risk to inmate health or

safety. Farmer v. Brennan, 511 U.S. 825, 837 (1994). To plead a successful Eighth Amendment

claim, an inmate must demonstrate that (1) the challenged condition is objectively serious, and

(2) the official responsible acted with deliberate indifference his health or safety. Wilson v.

Seiter, 501 U.S. 294, 303 (1991); Smith v. Carpenter, 316 F.3d 178, 183 – 84 (2d Cir. 2003);

Phelps v. Kapnolas, 308 F.3d. 180, 185 – 86 (2d. Cir. 2002). The inquiry into deliberate



                                                  9
indifference looks at whether an official knows of and disregards an excessive risk to an inmate’s

health or safety. Farmer, 511 U.S. at 838.

       To establish that a medical condition was “sufficiently serious” a plaintiff must allege “a

condition of urgency, one that may produce death, degeneration, or extreme pain.” Coke v.

Med., Dep’t of Corr. & Cmty. Supervision, No. 17-CV-0866(ER), 2018 WL 2041388, at *3

(S.D.N.Y. Apr. 30, 2018). There are various relevant factors that the court may consider when

deciding whether a medical condition is “sufficiently serious,” including chronic and substantial

pain or the presence of a medical condition that significantly affects an individual’s daily

activities. Id. However, an actual physical injury is not necessary to claim inadequate medical

care. Smith, 316 F.3d at 188. Rather, a sustainable inadequate medical care claim can be based

on exposure of “an inmate to an unreasonable risk of future harm.” Id. Nonetheless, as the

Supreme Court noted, a prison official’s duty is only to provide reasonable care. Farmer, 511

U.S. at 834.

       “Medical malpractice does not rise to the level of a constitutional violation unless the

malpractice involves culpable recklessness – ‘an act or a failure to act by [a] prison doctor that

evinces a conscious disregard of a substantial risk of serious harm.’” Hill v. Curcione, 657 F.3d

116, 123 (2d Cir. 2011) (quoting Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998))

(internal quotation omitted); see also Estelle v. Gamble, 429 U.S. 97, 105 – 06 (1976) (noting

that an inadvertent failure to provide adequate medical care cannot be said to constitute “an

unnecessary and wanton infliction of pain or to be repugnant to the conscience of mankind”);

Smith, 316 F.3d at 184 (“Because the Eighth Amendment is not a vehicle for bringing medical

malpractice claims, nor a substitute for state tort law, not every lapse in prison medical care will




                                                 10
rise to the level of a constitutional violation.”); Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir.

1996) (observing that “negligent malpractice do[es] not state a claim of deliberate indifference”).

        In the context of food, the “Eighth Amendment requires ‘nutritionally adequate food that

is prepared and served under conditions which do not present an immediate danger to the health

and well- being of the inmates who consume it.’ ” Willey v. Kirkpatrick, 801 F.3d 51, 69 (2d.

Cir. 2015) (quoting Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir. 1983) (per curiam)). However,

“assuming a diet’s nutritional adequacy, prison officials have the discretion to control its

contents.” Word v. Croce, 169 F. Supp. 2d 219, 226 (S.D.N.Y. 2001). Prisoners are not entitled

“every amenity which one might find desirable.” Robles, 725 F.2d at 12 (quoting Wolfish v. Levi,

573 F.2d 118, 125 (2d Cir. 1978), rev’d on other grounds sub nom).

   V.      Exhaustion of Remedies

        Under the Prison Litigation Reform Act of 1995 (“ PLRA”), inmates cannot bring any

suit relating to prison conditions “until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). This exhaustion requirement “applies to all inmate suits about

prison life, whether they involve general circumstances or particular episodes.” Porter v. Nussle,

534 U.S. 516, 532 (2002). Inmates must properly exhaust administrative remedies by “using all

steps that the agency holds out, and doing so properly (so that the agency addresses the issues on

the merits).” Woodford v. Ngo, 548 U.S. 81, 90 (2006) (emphasis omitted) (quoting Pozo v.

McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)) (internal quotation mark omitted). It is each

prison’ s requirements, and not the PLRA, that define proper exhaustion, and so, when

undertaking the exhaustion inquiry, courts must “look at the state prison procedures and the

prisoner’s grievance to determine whether the prisoner has complied with those procedures.”

Espinal v. Goord, 558 F.3d 119, 124 (2d Cir. 2009). A plaintiff must invoke all available



                                                 11
administrative mechanisms, including appeals, “through the highest level for each claim.”

Varela v. Demmon, 491 F. Supp. 2d 442, 447 (S.D.N.Y 2007); Veloz v. New York, 339 F. Supp.

2d 505, 514 (S.D.N.Y. 2004).

       An inmate under the custody of DOCCS must follow the three-step process established in

the Inmate Grievance Program (“IGP”). N.Y. Comp. Codes R. & Regs. tit. 7, § 701.5. First, the

inmate files a complaint to the Inmate Grievance Review Committee (“IGRC”), and the IGRC

issues a decision regarding the grievance. § 701.5(b). The inmate may then appeal the decision

to the superintendent by completing the appeal section of the IGRC response form. § 701.5(c).

Finally, the inmate may appeal the superintendent’s decision to the Central Office Review

Committee (“CORC”) by submitting the appropriate form to the grievance clerk within seven

calendar days of the superintendent’ s response. § 701.5(d).

       An inmate may be excused from fully complying with the PLRA requirement of

exhaustion under several circumstances. Inmates have been excused from the exhaustion

requirement when the administrative procedure operates as a simple dead end—with officers

unable or consistently unwilling to provide any relief to aggrieved inmates. Ross v. Blake, 136 S.

Ct. 1850, 1859 (2016). An administrative scheme might be unclear or so “opaque that it

becomes, practically speaking, incapable of use—i.e., some mechanism exists to provide relief,

but no ordinary prisoner can navigate it.” Id. at 1853 – 54. Similarly, administrative remedies

have been deemed unavailable when a defendant’s behavior, through machination,

misrepresentation, or intimidation, prevents the inmate from asserting his rights under the given

procedures. Id. at 1860. Acceptance of an administrative decision of an inmate’s grievances has

been deemed to constitute a failure to exhaust. McWillis v. County of Orange, No. 17-CV-

4805(VB), 2018 WL 3038497, at *5 (S.D.N.Y. June 19, 2018) (“By indicating his acceptance,



                                                12
plaintiff did not appeal the grievance appeal decision to the Citizen’s Policy and Complaint

Review Council, as required to exhaust administrative remedies at OCJ.”).

                                          DISCUSSION

       I.      Claims against Defendant DuBois

       As previously discussed, it is well settled in “this Circuit [that] personal involvement of

defendants in the alleged constitutional deprivations is a prerequisite to an award of damages

under § 1983.” Feingold v. New York, 366 F.3d 138, 159 (2d Cir. 2004); Provost v. City of

Newburgh, 262 F.3d 146, 154 (2d Cir. 2001); McKinnon v. Patterson, 568 F.2d 930, 934 (2d Cir.

1977). Personal involvement requires “direct participation, or failure to remedy the alleged

wrong after learning of it, or creation of a policy or custom under which unconstitutional

practices occurred, or gross negligence in managing subordinates.” Black v. Coughlin, 76 F.3d

72, 74 (2d Cir. 1996). In his SAC, Plaintiff fails to allege any personal involvement on the part

of Sheriff DuBois sufficient to impose liability. At best, Plaintiff alleges that Defendant DuBois

disregarded his complaints, presumably about the inadequate food, and denied his grievances on

the merits. Such conduct, even if taken as true, does not amount to personal involvement. A

denial of an inmate’s grievance by a prison official is insufficient to establish personal

involvement. See Manley v. Mazzuca, No. 01-CV-5178, 2007 WL 162476 at *10 (S.DNY Jan.

19, 2007) (citing Foreman v. Goord, No. 02-CV-7089, 2004 WL 1886928, at *7 (S.D.N.Y. Aug.

23, 2004)).

       The Second Circuit has suggested that those who play an “adjudicating role

concerning a grievance cannot insulate” themselves from “responsibility for allowing the

continuation of the allegedly unlawful policies.” McKenna v. Wright, 386 F.3d. 432, 437

(2d. Cir. 2004). But here, the grievances submitted suggest that prison officials addressed



                                                 13
each of Plaintiff’s grievances. Although Plaintiff may have not agreed with these officials’

decisions, there is no suggestion Sheriff DuBois disregarded his grievances. Finally,

Plaintiff alleges that Sheriff DuBois was deliberately indifferent to his health problems

related to the inadequate food he received. However, beyond pleading the conclusory

allegation that Sheriff DuBois “discarded . . . and/or prematurely [ ] decided on the merits”

(SAC ¶ 6.) Plaintiff does not allege any personal involvement by Defendant DuBois in

issues with his medical care or his receipt of inadequate food. “It is well settled in this

Circuit that ‘personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under §1983.’ ” Wright v. Smith, 21 F.3d 496, 501 (2d.

Cir. 1994). For this reason, his deliberate indifference claim against Sheriff DuBois fails

and Plaintiff’s claim as against Sheriff DuBois must be dismissed for lack of personal

involvement.

        II.     Monell claims

        To the extent Plaintiff seeks to assert a Monell claim, that claim is also dismissed.

Generally, merely asserting, in the absence of factual allegations in support, that a municipal

entity has a custom or policy that denies a plaintiff a constitutional right is insufficient to

establish a plausible claim. See Batista v. Rodriguez, 702 F.2d 393, 397, 399 (2d Cir. 1983).

“[G]overnment officials and private actors deemed to be engaged in state action are not entitled

to the protections of Monell and local governments are not entitled to qualified immunity.”

Herrera v. Santa Fe Pub. Sch., 41 F. Supp. 3d 1027, 1099 (D. N.M. 2014) (citing Leatherman v.

Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 165 – 67 (1993)). Here,

no allegations in the SAC suggest that a municipal entity had a custom or policy that deprived




                                                  14
Plaintiff of his Eighth Amendment, or any other, constitutional rights. Therefore, Plaintiff’s

SAC does not state a facially plausible claim for Monell liability against any municipality.

         III.   Exhaustion

         Defendants assert that Plaintiff’s SAC must be dismissed because Plaintiff failed to

exhaust his administrative remedies.

         In the SAC, Plaintiff notes that he filed “written grievances.” (SAC ¶ 6.) Specifically,

Plaintiff’s July 23, 2016 grievance involved complaints about meal portion size and lack of

variety in meals. That grievance was accepted. Plaintiff’s August 6, 2016 grievance concerned

Defendant Dewitt’s failure to log Plaintiff’s hunger strike and was withdrawn. Plaintiff’s

September 27, 2016 grievances, both denied on the merits, alleged that CCS failed to provide

him with adequate medical services and also reiterated that food servings continued to be too

small.

         A. Claims against CCS, Dr. Soden, and Dr. Price

         If a grievance, the first level of review, is denied, an inmate may seek appeal to the prison

superintendent and then, if necessary, may appeal the superintendent’s decision to the CORC.

Crenshaw v. Syed, 686 F. Supp. 2d 234, 236 (W.D.N.Y. 2010). “In general, it is only upon

completion of all three levels of review that a prisoner may seek relief in federal court

under § 1983.” Id.; see Reynoso v. Swezey, 238 F. App’x 660, 664 (2d Cir. 2007) (holding that

an inmate failed to exhaust a claim when he filed a grievance but failed to pursue an appeal).

Because the only grievance plausibly concerning CCS, Dr. Soden, or Dr. Price was denied and

Plaintiff does not allege that he filed an appeal or any other grievances relating to Defendants




                                                  15
CCS, Dr. Soden, or Dr. Price, his claims against those Defendants are not exhausted and are

dismissed. 4

         B. Claims against Aramark

         Plaintiff’s grievance about inadequate portion sizes and lack of variety in food was

accepted. That grievance did not raise any sanitary issues relating to the food. In deference to

Plaintiff’s pro se status, the Court considers Plaintiff’s allegations surrounding meal adequacy to

be sufficiently related to the question of whether the meals are sanitary. Plaintiff has exhausted

his claims against Aramark about the adequacy of the meals.

         C. Claims against Dewitt

         While Plaintiff alleges Dewitt tampered with his food, he does not allege, and the

grievances do not show, that he exhausted this claim. The only mention of Defendant Dewitt in

Plaintiff’s grievances is in his August 8, 2016 grievance, which was withdrawn. Plaintiff

complained that Defendant Dewitt failed to enter his hunger strike into a log. However, this

incident in no way suggests that Defendant Dewitt tampered with Plaintiff’s food. At most, it

indicates that Defendant Dewitt failed to follow procedure. Even if the Court were to consider a

withdrawn grievance to have satisfied the requirement of exhaustion, the issue in that grievance

was unrelated to Plaintiff’s allegation in this case that Defendant Dewitt tampered with his food.


4
  Even if Plaintiff had exhausted his claims against these Defendants, he still would fail to state a facially plausible
claim against them for inadequate medical care. To state a §1983 claim for inadequate medical care under the
Eighth Amendment, a plaintiff must allege facts showing that correction officials were deliberately indifferent to the
plaintiff’s serious medical condition. See Estelle v. Gamble, 429 U.S. 97, 104 – 05 (1976). For there to be deliberate
indifference, there must be a “sufficiently serious” condition that “could result in further significant injury or the
unnecessary and wanton infliction of pain” and the defendant must have acted with deliberate indifference. Here,
Plaintiff alleges that Dr. Soden and Dr. Price “knowingly imposed upon Plaintiff a cardiac vascular diet meal” and
that those Defendants “were well aware of Aramark Correctional Services’ diet meals being unhealthy, under
nutrient value, and unsanitary.” (SAC ¶ 1.) The allegations that these Defendants are conclusory. It is unclear from
the SAC, or common sense, how the doctors would know details about the condition of the actual food Plaintiff was
served. Unlike with Defendant Aramark, there are no allegations and nothing in the grievances incorporated by
reference to indicate that the doctors or CCS sold, provided, or assembled food to or for Plaintiff. Plaintiff’s
allegations amount to accusing the doctors of prescribing a course of treatment, and the mere act of prescribing a
course of treatment does not amount to a constitutional violation.

                                                          16
See Magassouba v. Cross, No. 08-CV-4560(RJH)(HBP), 2010 WL 1047662, at *8, 12 (Mar. 1,

2010) (holding that a plaintiff failed to exhaust some of his claims because, while he filed

grievances, those grievances were not related to those claims). The purpose of the exhaustion

requirement is to allow “corrections officials time and opportunity to address complaints

internally before allowing the initiation of a federal case.” Rugiero v. County of Orange, 467

F.3d 170, 178 (2d Cir. 2006) (quoting Porter v. Nussle, 534 U.S. 516, 516 – 17 (2002)) (internal

quotation mark omitted). Plaintiff did not file a grievance about or related to Defendant Dewitt’s

alleged tampering with his food which means that neither Defendant Dewitt nor his supervisors

had the opportunity to address the issue, defeating the purpose of exhaustion. Accordingly,

Plaintiff has failed to exhaust his claims against Defendant Dewitt.

       IV. Plaintiff’s § 1983 claims against Defendant Aramark

       A. Acting Under Color of State Law

       An outstanding threshold question is whether a private contractor—such as Defendant

Aramark— can be deemed to be a state actor for the purposes of §1983. Generally, private

entities are not subject to §1983. See Jones v. Nat’l Commc’n & Surveillance Networks, 409 F.

Supp. 2d 456, 471 (S.D.N.Y. 2006). Defendant Aramark provides food services to the prison.

       Plaintiff does not affirmatively assert that Aramark is a state actor. However, it is clear

from the allegations that Defendant Aramark was acting under the color of state law. To

determine whether Aramark acted under the color of state law, the question is whether

Aramark’s actions reflect state action under the “close nexus” and “public function tests.” See

Sybalski v. Indep. Grp. Home Living Program, Inc., 546 F.3d 255 (2d Cir. 2014).

       To meet the burden under the “close nexus test,” a plaintiff must demonstrate that there is

a “sufficiently close nexus between the State and the challenged action of the regulated entity so



                                                17
that the action of the latter may be fairly treated as that of the State itself.” Torres v. Aramark

Food & Commissary Serv., No. 14-CV-7498(KMK), 2015 WL 9077472 (S.D.N.Y. Dec. 16,

2015) (quoting Blum v. Yaretsky, 457 U.S. 991, 1004 (1982)); accord McWillis v. County of

Orange, No. 17-CV-4805, 2018 WL 3038497 (S.D.N.Y. June 19, 2018). Courts have likened

private food contractors to private physicians who are paid to provide for inmates in state and

local facilities and who are considered state actors. Pagan v. Westchester County, No. 12-CV-

7669 (PAE)(JCF), 2014 WL 982876, at *7 (S.D.N.Y. Mar. 12, 2014). Aramark’s “ ‘seemingly

private behavior’ can be treated as that of the state given that the challenged action, proper food

service, flows directly from the obligations of the government entity and is performed under its

supervision.” Id. (quoting Gerber v. Sweeney, No. 02-CV-241, 2003 WL 1090187, at *1 (E.D.

Pa. Mar. 7, 2003)).

       Turning to the public function test, “ ‘the exercise by a private entity of powers

traditionally exclusively reserved to the [s]tate’ can constitute ‘state action.’ ” Sybalski v. Indep.

Grp. Home Living Program, Inc., 546 F.3d 255 (2d Cir. 2014) (quoting Jackson v. Metro. Edison

Co., 419 U.S. 345, 352 (1974)). Courts have directly ruled on this issue and held that Aramark,

by providing meals to inmates, performs a “public function” and therefore is a state actor.

Ackridge v. Aramark Corr. Food Serv., No. 16-CV-6301(KMK), 2018 WL 1626175, at *8

(S.D.N.Y. Mar. 30, 2018) (“[P]roviding food to inmates is a pubic function.”); Torres v.

Aramark Food & Commissary Serv., No. 14-CV-7498(KMK), 2015 WL 9077472, at *6

(S.D.N.Y. Dec. 16, 2015) (concluding Aramark acted as the state’s culinary surrogate and

therefore was a state actor under the public function test); Jubeh v. Dart, No. 11-CV-3873, 2011

WL 6010267, at *1 (N.D. Ill. Nov. 29, 2011); McCullum v. City of Philadelphia, No. 98-CV-




                                                  18
5858, 1999 WL 493696, at *2 (E.D. Pa. July 13, 1999). In this case, Aramark was acting under

the color of law under the close nexus test and the public function test.

       B. Deprivation of a constitutional right

       Plaintiff has alleged that because of the cardiac diet he was placed on, his meals were

inadequate; they were nutritionally inferior and caused him to lose fifty pounds in five months.

Plaintiff also claims that, despite his complaints, Aramark did not adequately address the

situation. Plaintiff alleges that the inadequate diet was not simply an occasional problem, but

rather he was regularly given spoiled and improperly portioned food. The issue is not that the

menu items were inadvertently lacking in nutrition, but that the cardiac diet consisted of

inadequately portioned food and that the food in general was unsanitary.

       Giving Plaintiff every favorable inference, the allegations rise to the level of a facially

plausible Eighth Amendment claim. The Eighth Amendment bars cruel and unusual punishment.

U.S. Const. amend. VIII. “Although the Constitution does not require ‘comfortable’ prison

conditions, the conditions of confinement may not ‘involve the wanton and unnecessary

infliction of pain.’ ” Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013); Rhodes v.

Chapman, 452 U.S. 337, 347 (1981). Here, Plaintiff alleges that the food served in OCCF is

inadequate both in quantity and quality, which is essentially a complaint about prison conditions.

As discussed above, a plaintiff states a claim based on the conditions of confinement under the

Eighth Amendment when the plaintiff alleges that (1) the deprivation the plaintiff experienced

was objectively “sufficiently serious that he was denied the minimal civilized measure of life’s

necessities,” and (2) the defendant, subjectively, acted with a “sufficiently culpable state of

mind . . . such as deliberate indifference to inmate health or safety.” Gaston v. Coughlin, 249

F.3d 156, 164 (2d Cir. 2001). Prison officials may have a sufficiently culpable state of mind if



                                                 19
they participate directly in the alleged deprivation, learned of the inmate’s complaint and failed

to remedy it, created or allowed a policy that harmed the inmate, or were grossly negligent in

managing subordinates. Id.

       i.      Sufficiently serious deprivation

       The deprivation of adequate food alleged in the SAC is sufficient to satisfy the first

element. Under the Eighth Amendment, inmates are entitled to “nutritionally adequate food that

is prepared and served under conditions which do not present an immediate danger to the health

and well being of the inmates who consume it.” O’Keefe v. Goord, 77 F. App’x 42, 44 (2d Cir.

2003) (quoting Robles v. Coughlin, 725 F.2d 12, 14 (2d Cir. 1983) (per curiam)). To amount to

an Eighth Amendment violation, any deprivation of food or nutrients must be enough to create a

serious danger to the health of the inmate. Butler v. Hogue, No. 08-CV-264(GLS)(DRH), 2010

WL 4025886, at *3 (N.D.N.Y. Oct. 13, 2010); see Hotto v. Finney, 437 U.S. 678, 683 & 687

(1978) (holding that a diet of fewer than 1,000 calories per day would be “intolerably cruel for

weeks or months”). In Willey v. Kirkpatrick, the Second Circuit held that an inmate’s allegations

that he was routinely served stale bread and rotten cabbage as part of his restricted diet were

sufficient to state a facially plausible claim under the Eighth Amendment. 801 F. 3d 51, 69 (2d

Cir. 2015). In reaching this holding, the court considered the plaintiff’s pro se status and the fact

that the plaintiff’s allegations were about the meals he personally received. Id. The Second

Circuit has addressed inadequate quantity of food and, in Phelps v. Kapnolas, reversed a district

court’s dismissal of a plaintiff’s Eighth Amendment claims. 308 F.3d 180, 187 (2d Cir. 2002).

The court held that the plaintiff’s allegations were sufficient to show that a restricted diet was

nutritionally inadequate and that placing him on the diet for fourteen days was likely to cause

serious harm. Id.



                                                 20
       Accepting the SAC as true, Defendant Aramark served inadequately small-portioned and

unsanitary meals which included rotting and insect-infested food. (SAC ¶ 2.) Plaintiff alleges

that because of the inadequate food served by Defendant Aramark, he lost over fifty pounds in

less than five months and experienced stomach pains, nausea, vomiting, diarrhea, migraine

headaches, and emotional distress. (Id.¶ 3.) He also alleges that Defendant Aramark’s actions

exacerbated his mental illness and that he filed grievances about the insufficient calories and lack

of sanitary conditions of the meals. (Id. ¶ 3 & 6.) Similar to the plaintiff in Willey, Plaintiff is

pro se and his allegations about the sufficiency of the food were specific to his experience and

not merely about the meals in general. See Willey, 801 F. 3d at 69. Rotten and infested food is

clearly an immediate danger to the health and wellbeing of an inmate depending on that food for

survival. See Ward v. Goord, No. 06-CV-1429, 2009 WL 102928, at *7 (N.D.N.Y. Jan. 13,

2009) (noting that an inmate’s allegation that he was served rotten food may have been sufficient

to allege an Eighth Amendment violation if he named the appropriate defendants). Additionally,

similar to the plaintiff in Phelps which involved a restricted diet of only two weeks, Plaintiff’s

allegations that he was on a nutritionally inadequate restricted diet for over five months was

sufficient to state a facially plausible claim. Based on the face of the SAC, Defendant Aramark

failed to provide Plaintiff with adequate food served under sufficiently safe conditions.

       ii.     Defendant Aramark had a sufficiently culpable state of mind

       For the purposes of the motions to dismiss, the Court determines that Plaintiff pled a

facially plausible claim that Aramark was sufficiently culpable in disregarding an excessive risk

to inmate health or safety by serving the inadequate meals. Drawing all reasonable inferences in

favor of Plaintiff and construing the pro se Plaintiff’s SAC liberally, Defendant Aramark, as the

food service provider who was “responsible for the food [the inmates] eat at [the] facility” and



                                                  21
who sells the facility the food (Lagitch Decl. Ex. B) would have been aware that the food was

insufficient in quantity and tainted in quality and that these defects would pose an excessive risk

to the health of the inmates. Leeds v. Meltz, 85 F.3d 51, 53 (2d. Cir. 1996) (noting that at the

motion to dismiss stage, all reasonable inferences are “drawn and viewed in a light most

favorable to the plaintiff”). Further, any determination that Defendant Aramark did not have the

sufficient culpable state of mind would be premature at this stage. See Perez v. Westchester Cty.

Dep’t of Corr., No. 05-CV-8120(RMB), 2007 WL 1288579, at *4 (S.D.N.Y. Apr. 30, 2007)

(holding that the question of whether particular defendants actually created the challenged food

service policy or allowed it to continue is a “question of fact that cannot be decided at [the

motion to dismiss] stage of the litigation”).

         Thus, because Plaintiff states a facially plausible Eighth Amendment claim against

Defendant Aramark, Defendant Aramark’s motion to dismiss must be denied. 5




5
 Defendant Aramark argues that Plaintiff’s claims for injunctive and declaratory relief are moot because Plaintiff is
no longer incarcerated at OCCF. However, Plaintiff here is not seeking declaratory or injunctive relief. He seeks
punitive damages and damages for pain and suffering. (SAC p. 6.) “The Second Circuit has held that a prisoner’s
claim for declaratory and injunctive relief that attributes unconstitutional practices only to officials at a certain
correctional facility may be moot after the prisoner is transferred, although claims for compensatory and punitive
damages are not mooted.” Murchison v. Keane, No. 94-CV-466(CSH), 1996 WL 363086, at *3 (S.D.N.Y. July 1,
1996) (citing Beyah v. Coughlin, 789 F.2d 986, 988 (2d Cir. 1986)); see Williams v. Hesse, No. 16-CV-
1343(GTS)(TWD), 2018 WL 1363759, at *9 (N.D.N.Y. Feb. 2, 2018) (allowing the plaintiff’s claims for
compensatory and punitive damages to proceed after the plaintiff was transferred from the facility where the
allegations occurred and dismissing the plaintiff’s claim for declaratory judgment as moot).

                                                         22
                                              CONCLUSION
         For the foregoing reasons, Defendants' motions to dismiss are decided as follows: The

motion to dismiss from Defendants Soden, Price, and CCS is GRANTED due to Plaintiff's

failure to exhaust his claims; County Defendants' motion is GRANTED due to Plaintiff's failure

to exhaust his claims against Defendant Dewitt and Defendant DuBois's lack of personal

involvement; and Defendant Aramark's motion to dismiss is DENIED. Defendant Aramark is

directed to file an answer to the remaining claims no later than April 29, 2019. The parties are

further directed to submit and complete a case management plan on or before May 13, 2019.

The Court respectfully directs the Clerk to terminate the motions at ECF Nos. 33, 40 and 48 and

to remove Defendants Soden, Price, CCS, Dewitt and DeBois from the caption. The Clerk of the

Court is further directed to mail a copy of this Opinion at the Plaintiff's address listed on the

docket and to show proof of service on the docket.


Dated:     March    2019                                      SO ORDERED;
                                                                              I
           White Plains, New York



                                                          $LSONS.ROMAN
                                                        Uniled-Sfates District Judge




                                                 23
UNITED STATES DISTRICT COURT                                                    Rev. Jan. 2012
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x

                                                                   CIVIL CASE DISCOVERY PLAN
                                             Plaintiff(s),         AND SCHEDULING ORDER
                  - against -


                                             Defendant( s).        _ _ cv ____ (NSR)
-------------------------------------------------------------x

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

         1.       All parties [consent] [do not consent] to conducting all further proceedings before
                  a Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
                  The parties are free to withhold consent without adverse substantive consequences.
                  (If all parties consent, the remaining paragraphs of this form need not be
                  completed.)

         2.       This case [is] [is not] to be tried to a jury.

         3.       Joinder of additional parties must be accomplished by


         4.       Amended pleadings may be filed until _ _ _ _ _ _ _ __

         5.       Interrogatories shall be served no later than _ _ _ _ _ _ _ _ _ , and responses
                  thereto shall be served within thirty (30) days thereafter. The provisions of Local
                  Civil Rule 33.3 [shall] [shall not] apply to this case.

         6.       First request for production of documents, if any, shall be served no later than


         7.       Non-expert depositions shall be completed by _ _ _ _ _ _ _ _ _ _ _ __

                  a.       Unless counsel agree otherwise or the Court so orders, depositions shall not
                           be held until all parties have responded to any first requests for production
                           of documents.

                  b.       Depositions shall proceed concurrently.

                  c.       Whenever possible, unless counsel agree otherwise or the Court so orders,
                           non-party depositions shall follow party depositions.
      8.     Any further interrogatories, including expert interrogatories, shall be served no
             later than - ' - - - - - - - - - - - -

      9.     Requests to Admit, if any, shall be served no later than


      10.    Expert reports shall be served no later than _ _ _ _ _ _ _ _ __

      11.    Rebuttal expert reports shall be served no later than _ _ _ _ _ _ _ _ __

      12.    Expert depositions shall be completed by _ _ _ _ _ _ _ _ __

      13.    Additional provisions agreed upon by counsel are attached hereto and made a part
             hereof.

      14.    ALL DISCOVERY SHALL BE COMPLETED BY


      15.    Any motions shall be filed in accordance with the Court's Individual Practices.

      16.    This Civil Case Discovery Plan and Scheduling Order may not be changed without
             leave of Court (or the assigned Magistrate Judge acting under a specific order of
             reference).

      17.    The Magistrate Judge assigned to this case is the Hon. _ _ _ _ _ _ _ _ __

      18.    If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
             the Magistrate Judge will schedule a date certain for trial and will, if necessary,
             amend this Order consistent therewith.

      19.    The next case management conference is scheduled for _ _ _ _ _ _ _ __
             at _ _ _ _ _ . (The Court will set this date at the initial conference.)



      SO ORDERED.

Dated: White Plains, New York



                                                             Nelson S. Roman, U.S. District Judge
